DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 14-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Isada (U.S. Pub. No. 2012/0020857).
Regarding claim 1, Isada discloses a dosing control system comprising: 
a shut-off valve (40) configured to receive reductant from a reductant tank (16 is the tank); 
a reductant pump (18 is a reductant pump) configured to selectively receive the reductant from the shut-off valve, the reductant pump configured to selectively be (fig. 2 shows a recirculation of the reductant in the tank with the pump in the command state); 
a reductant injector (20 which is construed as including 34) configured to receive the reductant from the reductant pump (through valve 42); and 
a recirculation conduit (48 is a return passage to the tank) coupled to the reductant injector and the reductant tank, the recirculation conduit configured to selectively provide the reductant from the reductant injector to the reductant tank (valve 48 allows for the “selectively” providing the reductant through this conduit depicted in fig. 3); 
wherein the shut-off valve is capable of preventing a flow of the reductant to the reductant pump when the reductant pump when the reductant pump is operated in the reductant pump command state (fig. 3 shows the valve 40 closed while pump 18 is in the command state which will eventually drain the lines and prevent flow to the pump) and is not operated in the reductant pump command state (when the pump is not on the valve is able to stay closed).
Regarding claim 2 which depends from claim 1, Isada discloses further comprising a dosing control system controller configured to open the shut-off valve to enable the flow of the reductant to the reductant pump when the reductant pump is in the reductant pump command state (46 is the control system).
Regarding claim 3 which depends from claim 2, Isada discloses wherein the dosing control system controller is configured such that, when the reductant pump is operated in the reducatant pump command state, the shut off valve is open (shown in fig. 1), and the dosing control system is in an emergency shut down state, the dosing control system closes the shut off valve so that the shut off valve prevents the flow of the reductant to the reductant pump (paragraph 31 discloses the valve shutting off the pump from the tank which is construed as an “emergency shut down” shown in fig. 3)
Regarding claim 5 which depends from claim 2, Isada discloses the dosing control system controller comprises an ignition switch module (52 is an engine sensor) that is configured to detect when an internal combustion engine associated with the dosing control system is turned off (52 is an engine sensor disclosed in paragraph 31 as detecting an engine shutdown), and 
the dosing control system is configured to selectively open the shut-off valve while the ignition switch module is detecting that the internal combustion engine associated with the dosing control system is turned off (paragraph 31 discloses that the reductant passages should be allowed to drain by gravity under engine off conditions which would require the opening of valve 40).
Regarding claim 6 which depends from claim 1, Isada discloses further comprising:
a supply conduit coupled to the shut-off valve and the reductant pump, the supply conduit configured to selectively provide the reductant from the shut-off valve to the reductant pump (28 is the supply line); 
wherein the reductant pump and the shut-off valve are separately located (40 is located separately from the pump, 18, on the supply line).
Regarding claim 7 which depends from claim 6, Isada discloses further comprising:
a transfer conduit (30) coupled to the reductant pump and the reductant injector, the transfer conduit configured to selectively provide the reductant from the reductant pump to the reductant injector; 
wherein the reductant pump and the reductant injector are separately located (18 and 34 are separately located).
Regarding claim 14, Isada discloses a dosing control system controller comprising: 
a processing circuit (44) selectively operable in an emergency shut down state and a reductant command state, the processing circuit configured to: 
shut down a reductant pump in the emergency shut down state; 
power the reductant pump in the reductant pump command state to cause reductant to be provided to a reductant injector (shown in fig. 1); and 
open a shut-off valve in the reductant command state and not in the emergency shut down state;
detect that an internal combustion engine associated with the reductant pump is turned off (paragraph 23);
command the reductant pump to be in the reductant pump command state while detecting that the internal combustion engine associated with the reductant pump is turned off (the limitations of this claim have been addressed in claims 1-3 where).
Regarding claim 15 which depends from claim 14, Isada discloses wherein the processing circuit is further configured to close the shut-off valve when not in the reductant command state (fig. 3 is the reductant line drain state).
Regarding claim 16 which depends from claim 14, Isada discloses wherein the processing circuit is further configured to close the shut-off valve in the emergency shut down state (shown in fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isada (U.S. Pub. No. 2012/0020857) as applied to claims 1, 2, 14 above, and in view of Shovels (U.S. Pat. No. 8,635,854).
Regarding claim 4 which depends from claim 2, Isada discloses wherein  
to open the shut-off valve to enable the flow of the reductant to the reductant pump when the reductant pump is in the reductant pump command state and the temperature of the reductant injector exceeds the target temperature (when providing reductant to the injector the valve is open so that the pump can provided reductant).
Isada does not disclose the dosing control system controller is further configured to determine a temperature of the reductant injector, to compare the temperature of the reductant injector to a target temperature.
Shovels, which deals with reductant engine systems, teaches the dosing control system controller is further configured to determine a temperature of the reductant injector, to compare the temperature of the reductant injector to a target temperature (col. 2, lines 4-9 disclose providing reductant in order to providing cooling).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Isada with the operation of Shovels because this allows for expedited cooling when above certain temperatures (col. 2, lines 4-9).
Regarding claim 8, Isada discloses a method for controlling a shut-off valve and a reductant pump of a dosing control system including a dosing control system controller and a reductant pump injector that receives reductant from the reductant pump when the reductat pump is operating in a reductant pump command state, the method comprising: 
determining, by the dosing control system controller, if the dosing control system is in an emergency shut down state; 
determining, by the dosing control system controller, if the reductant pump is in a reductant pump 
detecting, by the dosing control system controller, when an internal combustion engine associated with the dosing control system is turned off (paragraph 23);
opening, by the dosing control system controller, the shut-off valve in response to determining that the dosing control system is not in the emergency shut down state and that the reductant pump is in the reductant command state (the limitations of this claim have been addressed above in claim 1).
Isada does not disclose commanding, by the dosing control system controller, the reductant pump to be in the reductant pump command state when the dosing control system controller detects that the internal combustion engine associated with the dosing control system is turned off.
Shovels, which deals with reductant engine systems, teaches commanding, by the dosing control system controller, the reductant pump to be in the reductant pump command state when the dosing control system controller detects that the internal combustion engine associated with the dosing control system is turned off (col. 2, lines 4-9 disclose providing reductant in order to providing cooling).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Isada with the operation of Shovels because this allows for expedited cooling when above certain temperatures (col. 2, lines 4-9).
Regarding claim 17 which depends from claim 14, Isada does not disclose the limitation of claim 17.
Shovels, which deals with reductant engine systems, teaches wherein the processing circuit is further configured to: 
determine a temperature of a reductant injector; compare the temperature to a target temperature (col. 2, line 6 ‘threshold temperature’)
open the shut-off valve in the reductant command state and when the temperature exceeds the target temperature (col. 2, lines 4-9 disclose providing reductant in order to providing cooling).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Isada with the operation of Shovels because this allows for expedited cooling when above certain temperatures (col. 2, lines 4-9).
Regarding claim 19 which depends from claim 14, Isada does not disclose wherein the processing circuit is further configured to: open the shut-off valve while detecting that the internal combustion engine is turned off.
Shovels, which deals with reductant engine systems, teaches wherein the processing circuit is further configured to: open the shut-off valve while detecting that the internal combustion engine is turned off (col. 1, lines 59-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Isada with the operation of Shovels because this allows for expedited cooling when above certain temperatures (col. 2, lines 4-9).
Regarding claim 20 which depends from claim 14, Mutti discloses wherein the processing circuit is further configured to: 
close the shut-off valve when not in the reductant command state (fig. 3); 
close the shut-off valve in the emergency shut down state (the valve is shut off in these states because the pump is off); 
determine that the shut-off valve is open or closed; detect that an internal combustion engine associated with the reductant pump is turned off (52 is an engine sensor disclosed in paragraph 31 as detecting an engine shutdown)
Isada does not disclose determine a temperature of a reductant injector; compare the temperature to a target temperature; open the shut-off valve in the reductant command state and when the temperature exceeds the target temperature and open the shut-off valve while the internal combustion engine is turned off.
Shovels which deals in reductant systems, teaches determine a temperature of a reductant injector; compare the temperature to a target temperature (col. 2, line 6 ‘threshold temperature’); open the shut-off valve in the reductant command state and when the temperature exceeds the target temperature and open the shut-off valve while the internal combustion engine is turned off. (col. 2, lines 4-9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Isada with the operation of Shovels because this allows for expedited cooling when above certain temperatures (col. 2, lines 4-9).
Regarding claim 21 which depends from claim 2, Isada discloses wherein
the reductant pump is configured to provide the reductant to the reductant injector when the reductant pump is operated in the 
the dosing control system controller comprises an ignition switch module that is configured to detect when an internal combustion engine associated with the dosing control system is turned off; and 
the dosing control system controller is configured to command the reductant pump to be in the reductant pump command state while the ignition switch module detects that the internal combustion engine associated with the dosing control system is turned off (the limitations of this claim have been addressed above in claim 20).

Allowable Subject Matter
Claims 10-13, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require determination be made as to the operational state of the pumps and valves before commanding them.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12/17/20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747